PER CURIAM:
No member of this panel nor judge in regular active service on the Court having *1449requested that the Court be polled on rehearing en bane, the Suggestion for Rehearing En Banc is DENIED.
The panel has carefully considered the Petition for Rehearing. No new light has been shed on this case by the substantive arguments. As to the point made that the panel opinion cites to the interrogatories in its factual recitation and in support of its decision, we recognize that the interrogatories were not entered into the record. The case was tried on the stipulation of facts. The differences between the stipulation and the interrogatories are not significant in the context with which we are here concerned. The stipulated facts amply support the conclusion that the determination made by the Montana Department of State Lands was based on a lengthy, extensive investigation and was not a mere ministerial action by MDSL.
The Petition for Rehearing is, therefore, also DENIED.